                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


  UNITED STATES OF AMERICA,

                       Plaintiff,                     Case No. 3:18-cv-00136-SLG

         v.
                                                      ORDER REGARDING
  KLAWOCK OCEANSIDE, INC.;                         SETTLEMENT CONFERENCE
  LAURANCE E. LANG; and SAFE
  HARBOR POLLUTION INSURANCE
  GROUP,

                       Defendants.




              In preparation for the scheduling of a settlement conference before the

Honorable Joshua M. Kindred, each party shall submit to Judge Kindred’s chambers via

email to Lynne_Roehing@akd.uscourts.gov a Confidential Settlement Brief on or before

March 8, 2021. This Confidential Settlement Brief shall not be filed with the Court or

served on opposing parties. The Confidential Settlement Brief shall not exceed 20 pages,

including attachments. A party’s Confidential Settlement Brief may not be disclosed to

anyone without the party’s consent and is not admissible in evidence. The Confidential

Settlement Briefs will be destroyed after any held settlement conference.

              In an effort to determine the realistic settlement possibility, the parties must

make a full disclosure of their best evaluation of the potential outcome of the case and what



         Case 3:18-cv-00136-SLG Document 42 Filed 02/17/21 Page 1 of 2
they are willing to take to settle. All of the strengths and weaknesses of one’s case must

be discussed candidly in the party’s Confidential Settlement Brief and be given appropriate

effect in one’s settlement position as to the worth of the case.

                If Plaintiff seeks monetary damages, a specific present reasonable dollar

amount must be set forth. If Plaintiff is unable to set forth such figure, the purpose of

which is to aid the undersigned in evaluating the case, a convincing statement must be

included, stating the reasons that no such figure can be included.

                Defendant must set forth its present reasonable dollar figure offer. Likewise,

if Defendant is unable to set forth such figure, a convincing statement must be included,

stating the reasons no such figure can be included.

                A settlement conference will be scheduled only if, on the basis of the

Confidential Settlement Briefs, it appears that there is a reason to believe that, with the

assistance of the Court, a settlement of the case can be negotiated.

                At any conference resulting from this Order, all counsel shall appear with

full authority to settle all issues of this litigation and, if such is impossible to obtain, counsel

shall have their clients, with full settlement authority, available in person or by telephone

at the time of the settlement conference.

                IT IS SO ORDERED this 17th day of February, 2021, at Anchorage, Alaska.


                                                               /s/ Joshua M. Kindred
                                                              JOSHUA M. KINDRED
                                                             United States District Judge




United States v. Klawock Oceanside, Inc., et al.                       Case No. 3:18-cv-00136-SLG
Order Regarding Settlement Conference                                                       Page 2
          Case 3:18-cv-00136-SLG Document 42 Filed 02/17/21 Page 2 of 2
